t c summary opinion united_states tax_court linda l domanico and anthony m domanico petitioners v commissioner of internal revenue respondent docket no 18992-04s filed date linda l domanico and anthony m domanico pro sese joan casali for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all monetary amounts are rounded respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure the deficiency is attributable solely to the 10-percent additional tax under sec_72 on an early distribution from a qualified_retirement_plan after petitioners’ partial concession concerning the amount of the deficiency in dispute the sole issue for decision is whether petitioners are liable under sec_72 for the percent additional tax on an early distribution from petitioner linda l domanico’s sec_401 qualified_retirement_plan 401_k_plan we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in lindenhurst new york from to petitioner linda l domanico mrs domanico worked as a flight attendant for trans world airlines on or about date petitioners paid to respondent dollar_figure in respect of the dollar_figure deficiency representing the percent additional tax under sec_72 on dollar_figure of petitioner linda l domanico’ sec_401 plan distribution which portion petitioners conceded was not used for higher education expenses plus interest thereon however as discussed infra in the text the distribution of dollar_figure less her education expenses of dollar_figure equals dollar_figure this discrepancy is not explained in the record inc twa during her employment with twa mrs domanico participated in twa’ sec_401 plan in mrs domanico terminated her employment with twa because of a permanent injury that she incurred on board an aircraft several years later she continued her studies towards a permanent teaching certificate in mrs domanico began her graduate studies she incurred the following higher education expenses year college adelphi st john’s university st john’s university st john’s university teacher education institute teacher education institute total amount dollar_figure big_number big_number big_number dollar_figure during mrs domanico was also employed as a librarian twa informed mrs domanico by letter dated date that american airlines had acquired twa and that she was eligible to roll over your account balance to another qualified_plan or ira you were advised that once your twa-sponsored plan the plan is terminated you will be required to i make an election either to roll over the balances in that plan to the american airlines dollar_figureuper dollar_figureaver plan or other qualified_plan if you take a job with another company that allows such rollovers ii transfer your balances to an individual ira or iii take a direct distribution on the basis of her research of the u s master tax guide master tax guide a tax guide published by commerce clearing house inc a private commercial publisher mrs domanico decided to take a direct distribution of dollar_figure from the 401_k_plan in at the time of the distribution she had not reached years of age nor was she disabled in the year that she received the distribution mrs domanico used dollar_figure of the distribution to pay higher education expenses that she incurred in that year with the exception of dollar_figure see supra note she used the remaining funds to pay off debt that she had incurred in and for higher education expenses and pay for higher education expenses that she subsequently incurred in and petitioners timely filed a form_1040 u s individual_income_tax_return for on their return petitioners reported the dollar_figure distribution as income but did not report the 10-percent additional tax for an early distribution under sec_72 on form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts petitioners indicated that the early distribution was not subject_to the additional tax by virtue of exception ira_distributions made for higher education expenses in the notice_of_deficiency respondent determined that petitioners are liable for the 10-percent additional tax on the early distribution from mrs domanico’ sec_401 plan pursuant to sec_72 an attachment to the notice_of_deficiency stated in relevant part the qualified_retirement_plan in question was not an individual_retirement_plan and that the additional tax cannot be avoided by offset of the distribution by qualified_education_expenses any qualified_education_expense offset is limited to expenses paid during the taxable_year of distribution petitioners timely filed a petition with the court disputing the determined deficiency paragraph of the petition states i used an early distribution from a qualified_plan for educational expenses i was forced to make a decision by my employer and i thought i interpreted the tax code correctly the monies that i used were entirely my contributions i was told that had i rolled them over for one day they would be exempt from the penalty i feel i am being penalized harshly for such a finite misinterpretation i would greatly appreciate a favorable ruling discussion3 petitioners contend that the distribution from mrs domanico’ sec_401 plan is excepted from the 10-percent additional tax on early distributions because they used the funds to pay for mrs domanico’s higher education expenses_incurred from through in support of their contention petitioners rely on paragraph of the master tax guide that states in pertinent part early distributions distributions from a traditional_ira to a participant before the individual has reached age ½ are generally subject_to the same penalty that applies to early distributions from qualified_plans many of the exceptions to the early distribution penalty also apply to early distributions from a traditional_ira the following the facts are not in dispute and the issue is essentially one of law accordingly we decide the issue without regard to sec_7491 exceptions to the penalty also apply when early distributions are made from an ira education expenses the penalty does not apply if the individual uses the ira money to pay for qualified_higher_education_expenses for the individual the individual’s spouse child or grandchild of the individual or the individual’s spouse qualified expenses included sic tuition at a post-secondary educational_institution books fees supplies and equipment code sec_72 emphasis added therefore in petitioners’ view because distributions from an ira and a qualified_plan ie a 401_k_plan are treated the same in some instances for purposes of the 10-percent penalty and because a distribution from an ira that is used for higher education expenses is exempt from the 10-percent penalty a distribution from a qualified_plan that is used for higher education expenses should also be exempt from the 10-percent penalty moreover according to petitioners a one-time distribution should cover expenses_incurred over a number of years because paragraph of the master tax guide does not state that the funds must be used in the same calendar_year that the distribution is received as discussed below we disagree with petitioners’ contention first it is well settled that the authoritative sources of federal tax law are the statutes regulations and judicial decisions and not guides such as the master tax guide that are published by private commercial publishers see eg zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir second sec_72 imposes an additional tax on distributions from a qualified_retirement_plan equal to percent of the portion of such amount that is includable in gross_income unless the distribution comes within one of several statutory exceptions for purposes of the 10-percent additional tax a qualified_retirement_plan includes both a 401_k_plan and an individual_retirement_account or individual_retirement_annuity collectively iras see sec_72 sec_401 k c and lastly as relevant herein the 10-percent additional tax imposed on early distributions from qualified_retirement_plans does not apply to distributions from individual retirement plans used for higher education expenses of the taxpayer for the taxable_year sec_72 an individual_retirement_plan is defined as an individual_retirement_account or individual_retirement_annuity commonly referred to as iras sec_4 sec_72 provides sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- e distributions from individual retirement plans for higher education expenses -- distributions to an individual from an individual_retirement_plan to the extent such distributions do not exceed the qualified_higher_education_expenses of the taxpayer for the taxable_year a retirement plans qualified under sec_401 and k however are not included in the definition of individual_retirement_plan under sec_7701 clearly congress intended this exception to apply only to distributions from individual retirement plans ie iras and not to all qualified_retirement_plans see sec_4974 and and a taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_809 this is evident in the report of the committee on the budget which provides penalty free ira withdrawals for education expenses--the bill provides that individuals may make penalty-free withdrawals from their iras to pay for the undergraduate and graduate higher education expenses of themselves their spouses their children and grandchildren or the children or grandchildren of their spouses emphasis added h rept pincite 1997_4_cb_319 the report of the committee on the budget specifically provides that only withdrawals from iras that are used for higher education expenses will qualify as withdrawals excepted from the 10-percent additional tax id in the present case mrs domanico’ sec_401 plan is a qualified_retirement_plan and distributions therefrom are subject_to the 10-percent additional tax under sec_72 absent an applicable statutory exception although mrs none of the exceptions under sec_72 eg distributions made after the employee attains age ½ continued domanico used her 401_k_plan distribution for a commendable purpose ie to pay for higher education expenses the distribution does not qualify for the higher education expenses exception under sec_72 because the distribution was not from an ira although the common retirement-oriented purpose of a 401_k_plan and an individual_retirement_plan may have led petitioners to a finite misinterpretation based on their reading of the master tax guide a 401_k_plan and an individual_retirement_plan are separate and distinct in that only withdrawals from an ira may qualify for this exception see sec_72 sec_401 sec_408 and b the distinction between the two for purposes of sec_72 may appear to exalt form over substance but it is a distinction that is legislatively mandated in closing we think it appropriate to observe that we found petitioners to be very conscientious taxpayers who obviously take their federal tax responsibilities quite seriously we recognize that the difference between a qualified_retirement_plan and an continued attributable to an employee’s being disabled or made to an employee after separation_from_service after attainment of age of apply in this case in contrast to petitioners’ finite misinterpretation we note that par of the master tax guide is consistent with the statutory language in that it identifies education expenses as an additional exception that applies when early distributions are made from an ira ira is highly technical and we applaud petitioners for their efforts in researching the tax consequences of receiving a 401_k_plan distribution the tax_court however is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir consequently our jurisdiction to grant equitable relief is limited 92_tc_776 73_tc_1014 although we acknowledge that petitioners used the 401_k_plan distribution for a laudable purpose absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and we may not rewrite the law because we may ‘deem its effects susceptible of improvement’ 516_us_235 quoting 464_us_386 accordingly petitioners’ appeal for relief must in this instance be addressed to their elected representatives the proper place for a consideration of petitioner’s complaint is the halls of congress not here hays corp v commissioner supra pincite therefore we conclude that mrs domanico’ sec_401 plan distribution is subject_to the additional tax under sec_72 accordingly we sustain respondent’s determination on this issue conclusion we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that those arguments are contrary to the legislative mandate reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue as well as petitioners’ partial concession see supra note decision will be entered for respondent
